Name: Commission Regulation (EC) No 2086/98 of 30 September 1998 amending Regulation (EC) No 1672/98 determining the extent to which applications lodged in July 1998 for licences for certain egg and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  European construction;  international trade;  tariff policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 1. 10. 98L 266/20 COMMISSION REGULATION (EC) No 2086/98 of 30 September 1998 amending Regulation (EC) No 1672/98 determining the extent to which applica- tions lodged in July 1998 for licences for certain egg and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regu- lation (EC) No 1516/96 (2), Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commis- sion Regulation (EC) No 2916/95 (4), Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regu- lation (EEC) No 2916/95, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Nego- tiations (6), as last amended by Regulation (EC) No 1595/ 97 (7), Having regard to Commission Regulation (EC) No 1899/ 97 of 29 September 1997 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulation (EEC) No 2699/93 and (EC) No 1559/94 (8), and in particular Article 4(5) thereof, Whereas Commission Regulation (EC) No 1672/98 (9) determines the percentages of acceptance of applications for import licences submitted during the first ten days of July and the quantities available for applications to be submitted during the first ten days of October 1998; Whereas as the result of an error in the information received by the Commission on group 9 the quantities allocated to operators were too high; whereas the quant- ities available for applications to be submitted during the first ten days of October 1998 should therefore be reduced, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1672/98, the quantity available for group 9 is replaced by 1 330,78'. Article 2 This Regulation shall enter into force on 1 October 1998. (1) OJ L 282, 1. 11. 1975, p. 49. (2) OJ L 189, 30. 7. 1996, p. 99. (3) OJ L 282, 1. 11. 1975, p. 77. (4) OJ L 305, 19. 12. 1995, p. 49. (5) OJ L 282, 1. 11. 1975, p. 104. (6) OJ L 328, 30. 12. 1995, p. 31. (8) OJ L 267, 30. 9. 1997, p. 67. (7) OJ L 216, 8. 8. 1997, p. 1. (9) OJ L 212, 30. 7. 1998, p. 8. EN Official Journal of the European Communities1. 10. 98 L 266/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1998. For the Commission Franz FISCHLER Member of the Commission